UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 16, 2016 RADIANT LOGISTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35392 04-3625550 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 114th Avenue, S.E., Third Floor, Bellevue, WA 98004 (Address of Principal Executive Offices) (Zip Code) (425) 943-4599 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 16, 2016, Radiant Logistics, Inc. (the “Company”) issued a press release announcing its financial results for the three months ended March 31, 2016. The Company subsequently issued a corrected press release to correct a typographical error in calculating Adjusted Net Income, which has been updated to include add backs of approximately $1.9 million in acquisition related costs, $2.1 million in non-recurring legal costs and $0.3 million in amortization of loan fees. A copy of the corrected press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The Company also held a conference call on May 16, 2016 to discuss its financial results for the three months ended March 31, 2016. A transcript of that call is furnished as Exhibit 99.2 to this Current Report on Form 8-K.
